AO 245B (Rev.Case     3:20-cr-00653-WVG
              05/15/2018)                                Document
                          Judgment in a Criminal Petty Case (Modified)   23 Filed 04/14/20 PageID.22 Page 1 of 1                                 Page I of I



                                  UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA

                    United States of America                               f:;;' l M         rJllll'GMENT IN A CRIMINAL CASE
                                    V.                                     •
                                                                            1
                                                                                ft   t.,,... li(.~ribfftnses Committed On or After November l, 1987)

                    Hipolito Martinez-Orozco                        2020 APR I1.J Qli!;e p.!~ber:               20-cr-00653-WVG




REGISTRATION NO. 74903065

THE DEFENDANT:
 0 pleaded guilty to count(s) 1 of Superseding Information
 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                  Nature of Offense                                                                           CountNumber(s)
8:1325(a)(l)                     Improper Attempted Entry by an Alien (Misdemeanor)                                          ls

 D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 12:1 Count(s) I of underlying Information                                                 dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                Time Served


 0 Assessment: $10 WAIVED    0 Fine: WAIVED
0 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                       April 14, 2020
                                                                                       Date of Imposition of Sentence


                                                                                       (JJ~
                                                                                       H'bNORABLE WILLIAM V. GALLO
                                                                                       UNITED STATES MAGISTRATE JUDGE




                                                                                                                                     20-CR-653-WVG
